—Appeal from a judgment of the County Court of Albany County (Teresi, J.), rendered August 10, 1994, convicting defendant upon his plea of guilty of the crimes of forgery in the second degree, criminal possession of a forged instrument in the second degree and grand larceny in the third degree.
In satisfaction of four indictments, defendant pleaded guilty to the crimes of forgery in the second degree, criminal posses*674sion of a forged instrument in the second degree and grand larceny in the third degree. He was sentenced, respectively, to consecutive prison terms of 21/s to 7 years, l1/3 to 4 years and l1/3 to 4 years for a cumulative prison term of 5 to 15 years. Defendant contends that the sentence is harsh and excessive given his age, medical condition and background. Initially, inasmuch as defendant specifically waived his right to appeal the sentence as part of his voluntary, intelligent and knowing guilty plea, he has failed to preserve this claim for our review (see, People v Sullivan, 223 AD2d 893). Nevertheless, were we to consider the merits, we would find that the sentence is neither harsh nor excessive in view of defendant’s lengthy criminal record and the fact that he agreed to the sentence as part of the plea bargain (see, supra).
Mercure, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the judgment is affirmed.